Case 2:20-cv-00030-JLB-MRM Document 29 Filed 09/15/20 Page 1 of 2 PageID 101




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

 ADVANTA-STAR AUTOMOTIVE                       )
 RESEARCH CORPORATION OF                       )
 AMERICA,                                      )
                                               )       Case No. 2:20-cv-00030-TPB-MRM
      Plaintiff,                               )
                                               )
 v.                                            )
                                               )
 SCANLON IMPORTS, INC. d/b/a                   )
 SCANLON ACURA                                 )
                                               )
      Defendant.                               )
                                               )

                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, Plaintiff and

Defendant, through their respective counsel, hereby stipulate that the above-captioned action and

all claims asserted therein are dismissed with prejudice. Each party shall bear its own costs and

attorneys’ fees.

         Respectfully submitted this 15th day of September, 2020.

                                             /s/ Stephen M. Dorvee
                                             Stephen M. Dorvee, Esq. (admitted pro hac vice)
                                             Morgan E. M. Harrison, Esq.
                                             (admitted pro hac vice)
                                             ARNALL GOLDEN GREGORY, LLP
                                             171 17th Street, N.W.
                                             Suite 2100
                                             Atlanta, Georgia 30363
                                             Telephone: (404) 873-8500
                                             Facsimile: (404) 873-8501
                                             stephen.dorvee@agg.com
                                             morgan.harrison@agg.com


                                             Luis E. Rivera II
                                             Florida Bar No. 0013913
                                             GRAYROBINSON, P.A.


15519795v1
Case 2:20-cv-00030-JLB-MRM Document 29 Filed 09/15/20 Page 2 of 2 PageID 102




                                   1404 Dean Street, Suite 300
                                   Fort Myers, FL 33901
                                   (239) 254-8460 Telephone
                                   E-mail: luis.rivera@gray-robinson.com

                                   Attorneys for Plaintiff

                                   -and-

                                   s/Allison S. Lovelady
                                   Deanna K. Shullman
                                   (Florida Bar No. 514462)
                                   dshullman@shullmanfugate.com
                                   Allison S. Lovelady
                                   (Florida Bar No: 70662)
                                   alovelady@shullmanfugate.com
                                   Shullman Fugate PLLC
                                   2101 Vista Parkway, Suite 4006
                                   West Palm Beach, FL 33411
                                   Phone: 561-614-2592

                                   Attorneys for Defendant




                                      2
15519795v1
